              Case 3:20-cv-02731-VC Document 32 Filed 04/24/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           FAX: (415) 436-6748
           adrienne.zack@usdoj.gov

Attorneys for Federal Defendants

                                   UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                       SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,               ) Case No. 20-cv-02731 VC
                                                   )
           Plaintiffs,                             ) STIPULATION AND [PROPOSED] ORDER RE
                                                   ) PAGE LIMITATION
      v.                                           )
                                                   )
DAVID JENNINGS, et al.,                            )
                                                   )
           Defendant.                              )
                                                   )



                                                  STIPULATION
           WHEREAS, prior to this action being assigned to the Honorable Vince Chhabria, Plaintiffs filed

a motion for a temporary restraining order (ECF 5) and motion for provisional class certification (ECF

6);

           WHEREAS, Plaintiffs’ memoranda in support of said motions were approximately 25 and 13

pages, respectively;

           WHEREAS, with the exception of, inter alia, class certification motions, the Court’s standing

order generally limits motions and responses to 15 pages;

           IT IS HEREBY STIPULATED, by the parties to the action, through their counsel of record, that:



STIP AND [PROPOSED] ORDER RE PAGE LIMITATION
Case No. 20-cv-02731 VC
          Case 3:20-cv-02731-VC Document 32 Filed 04/24/20 Page 2 of 2




       1. Pursuant to the Court’s Standing Order, Plaintiffs were not required to conform their brief

filed prior to the case being assigned to this Court; therefore, their TRO briefing should not be rejected

for failing to comply with the Court’s page limitations.

       2. Defendants should be given leave to file responsive briefs of similar lengths—either a

combined response of no more than 40 pages, with the TRO portion of such response not to exceed 25

pages, or separate TRO and provisional class certification responses, with the TRO response not to

exceed 25 pages.



DATED: April 23, 2020                                 Respectfully submitted,


                                                      DAVID L. ANDERSON
                                                      United States Attorney

                                                      /s/ Adrienne Zack
                                                      ADRIENNE ZACK
                                                      Assistant United States Attorney

                                                      Counsel for Federal Defendants


DATED: April 23, 2020                                 AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION OF NOTHERN CALIFORNIA

                                                      /s/ William S. Freeman*
                                                      WILLIAM S. FREEMAN

                                                      Counsel for Plaintiffs



*In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
that all signatories have concurred in the filing of this document.


                                           [PROPOSED] ORDER
       Pursuant to Stipulation, IT IS SO ORDERED.


        April 24, 2020
DATED: __________________

                                                      HONORABLE VINCE CHHABRIA
                                                      United States District Court Judge


STIP AND [PROPOSED] ORDER RE PAGE LIMITATION
Case No. 20-cv-02731 VC
